Citation Nr: 1420775	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-18 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney



ATTORNEY FOR THE BOARD

L. J. N. Driever 


INTRODUCTION

The Veteran served on active duty from December 1976 to April 1988.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

These claims are REMANDED to the Agency of Original Jurisdiction (AOJ ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the delay that will result from remanding, rather than deciding these claims, but additional development is necessary to ensure the record is complete.  

A review of the Veteran's physical claims file and Virtual VA reflects that, on five occasions after the RO issued its June 2011 statement of the case and transferred this claims file to the Board for appellate review, the RO associated VA treatment records with Virtual VA.  These records mention the Veteran's sleep and mental health difficulties and hypertension.  The RO considered these pertinent documents in support of other claims, but not in the first instance in support of the claims on appeal.  The Veteran has not waived his right to have the RO do so.  

In addition, the RO characterized one of the issues on appeal as whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  However, according to the claims file, the Veteran's initial claim for this benefit might still be pending, thereby alleviating any need for the Veteran to submit new and material evidence to reopen the claim.  

In September 2003, the RO denied this claim, after which the Veteran appealed the rating decision to the Board.  The Board then affirmed the RO's denial in a decision issued in September 2005.  According to a January 2006 memorandum from the Office of General Counsel, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), but the disposition of this appeal is unknown.  There is no documentation in the physical claims file or on Virtual VA or VBMS mentioning the appeal.  

In 2010, after the Veteran filed a document requesting to reopen the prior claim, the RO sent him a VCAA notice letter mentioning the RO's September 2003 rating decision denying the claim, but not the Board's September 2005 decision affirming the denial.  The RO must not have been privy to the decision at that time.  It's possible that, at some point since 2003 and perhaps as a result of the Veteran's appeal to the Court, VA created a separate appeals folder, some documents of which might have become displaced from the Veteran's original claims file.  Regardless, follow up is needed to determine the outcome of the Veteran's 2005 or 2006 appeal of the Board's September 2005 decision.  

Accordingly, these claims are REMANDED for the following action:

1.  Record in the record the disposition of the Veteran's 2005 or 2006 appeal to the United States Court of Veterans Appeal.  (See the January 2006 memorandum from the Office of General Counsel in the physical claims file).    

2.  After determining the outcome of the appeal, readjudicate the Veteran's claims based on all of the evidence of record, including that which the RO associated with Virtual VA and VBMS after June 2011.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow them an appropriate time to respond.  

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



